174 S.E.2d 865 (1970)
STATE of North Carolina
v.
Willie Ervin DAVIS.
No. 7018SC341.
Court of Appeals of North Carolina.
June 24, 1970.
*866 Atty. Gen. Robert Morgan, by Staff Atty. T. Buie Costen, Raleigh, for the State.
William A. Vaden, Greensboro, for defendant appellant.
MORRIS, Judge.
The record contains 120 exceptions which form the bases for the defendant's five assignments of error.
The first assignment of error is directed to the admission of testimony which defendant says was incompetent and inadmissible. This assignment is based on 28 exceptions. Only two of these are supported by an objection made at the trial. As to these, evidence of a similar import had already come in without objection, and the overruling of the objection in these two instances could not have prejudiced defendant. As to the other 26 exceptions embraced in this assignment of error, the objection to the introduction of the evidence, even if it were inadmissible, which is not conceded, was not made in apt time and comes too late when first made on appeal. Abbitt v. Bartlett, 252 N.C. 40, 112 S.E.2d 751 (1960); Lambros v. Zrakas, 234 N.C. 287, 66 S.E.2d 895 (1951).
The second assignment of error embraces 99 exceptions appearing in the record. By this assignment of error defendant contends that the court abused its discretion in allowing the solicitor to ask leading questions. Only one exception is based on an objection, the court's ruling on which appears in the record. This objection was sustained. An objection appears in the record to two others but the ruling of the court does not appear. In any event, the allowance of leading questions is within the discretion of the court, and his rulings thereon are not reviewable absent a showing of abuse of discretion. State v. Staten, 271 N.C. 600, 157 S.E.2d 225 (1967). From our examination of the record here we find no abuse of discretion, and defendant has not shown any.
Assignment of error No. 5 is directed to the allowing into evidence of motion pictures taken of defendant at the police station. Again, no objection was made at the trial, nor was there a request *867 for previewing. See State v. Strickland, 276 N.C. 253, 173 S.E.2d 129 (1970). This assignment of error is overruled.
Defendant's remaining assignments of error are directed to the charge of the court. They are not brought forward and argued in defendant's brief and are, therefore, deemed abandoned. Rule 28, Rules of Practice in the Court of Appeals of North Carolina.
It appears abundantly clear from the record that the evidence was plenary to support the verdict of the jury. It also appears that defendant's counsel ably represented him at trial. Defendant was given a suspended sentence, fined $100 and costs which he was allowed to pay at the rate of $10 per week, and ordered not to operate a motor vehicle in North Carolina for 12 months. Perhaps the failure of counsel repeatedly to interpose objections often needlesslywas a most effective trial strategy.
No error.
MALLARD, C. J., and GRAHAM, J., concur.